                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

LAVON GAY,                                             )
                                                       )
           Plaintiff,                                  )
                                                       )
      v.                                               )     No. 4:18-CV-00529-NCC
                                                       )
CURTIS ANTHONY FORD,                                   )
ANDREW MICHAEL BROWN,                                  )
TIMOTHY NOLAN, and                                     )
ELLIS C. BROWN,                                        )
                                                       )
           Defendants.                                 )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on review of the file after counsel for the City Counselor’s

Office responded to the Court’s waiver of service letter dated July 24, 2018.

        On October 9, 2018, counsel with the St. Louis City Counselor’s Office advised that

service would not be waived for defendant police officers Curtis Anthony Ford, Andrew Michael

Brown, Timothy Nolan, and Ellis C. Brown. Counsel stated that this was because “two of the

individuals are former employees and because none of these individuals was employed at either

of the City of St. Louis’s correctional facilities.”

        Counsel does not specify which two defendants are no longer employed by the City of St.

Louis and does not state whether counsel will waive service on behalf of the two defendants who

are still employed by the City of St. Louis. Moreover, counsel has not filed a motion for an

extension of time to respond to plaintiff’s complaint and has not responded to plaintiff’s

complaint. Therefore, the Court will order counsel to submit, under seal and ex parte, the last

known home addresses for the two defendants who are no longer employed by the City of St.
Louis. With respect to the two defendant police officers who are still employed by the City,

counsel shall respond to the waiver of service letter issued July 24, 2018.

       Accordingly,

       IT IS HEREBY ORDERED that counsel shall file, under seal and ex parte, the last

known home addresses for the two defendants counsel has identified as former employees of the

City of St. Louis within fourteen (14) days of the date of this Memorandum and Order.

       IT IS FURTHER ORDERED that on behalf of the two defendants who are still

employed by the City of St. Louis, counsel shall respond to the waiver of service letter dated July

24, 2018 within fourteen (14) days of the date of this Memorandum and Order.

       Dated this 12th day of October, 2018.

                                                         /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -2-
